Title: From Thomas Jefferson to George Jefferson, 4 June 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington June 4. 1803.
          
          I recieved last night your favor of May 31. and leave to your own judgment entirely what is best to be done with my tobo. the danger of the rains having injured it may be a good reason for examining it so far as to be satisfied on that score. by sending it to Philadelphia I can always have a dollar more than is given for any crop that goes there; but it is troublesome sending it, and I wish moreover to secure the paiment of my note the 12th. of next month for 1300. D. perhaps you may find it more eligible, if offers are dull, to sell only as much as will raise the 1300. D. and reserve the rest for better offers. all this is left to yourself.—we are sending off from Albemarle 18. barrels of fish for myself, and 4. or 5. for Sam Carr, to be forwarded. Accept my affectionate salutations.
          
            Th: Jefferson
          
          
            P.S. 2 boxes of sheet iron were lately sent from Philadelphia to your address. I would wish them to be forwarded to Monticello without delay, as they are to cover a part of the house now very much exposed & suffering.
          
        